Citation Nr: 1436887	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for schizophrenia.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran served on active duty from June 1976 to October 1980.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The case was remanded by the Board in September 2011 to provide the Veteran with a statement of the case regarding his increased rating claim and to obtain and associate with the claims file any outstanding treatment records.  All records were obtained and a statement of the case was issued in May 2012.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Social Security Administration records reflect that the Veteran could not work in part due to his substance abuse issues.  The Veteran has repeatedly discussed or addressed his alcohol problems during his psychiatric treatment.  The record contains sufficient evidence to question whether the Veteran's alcohol abuse is a symptom of or causally related to his schizophrenia.  

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, the question of 

whether the Veteran's alcohol use is secondary to his service-connected psychiatric disability must be determined prior to the Board's adjudication of this claim.  A VA medical opinion is necessary in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's claim of entitlement to an increased disability rating affects the disability considered under his TDIU claim; therefore, the increased rating and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  All efforts to obtain records should be documented in the claims file.  

2.  After associating all outstanding medical records with the claim file, return the claims file to the January 2012 VA examiner for an addendum opinion.  Should the VA examiner be unavailable or should he determine an additional examination is necessary, then schedule the Veteran for an appropriate examination to determine the current nature and etiology of his psychiatric disability and alcohol use.  The claim file must be reviewed by the examiner in conjunction with the examination.  

Following review of the claim file (and examination, if deemed necessary), the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that his alcohol use is a symptom of, or caused or aggravated by, his service-connected schizophrenia.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examiner must explain the medical reasoning behind the conclusions reached.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Thereafter, readjudicate the claims.  If the claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



